EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Benni on 6/1/2022 
IN THE CLAIMS, amend claim 9 as follows: 
9.            (Currently Amended) A blender system comprising: 
a blender base comprising a housing and a motor disposed within the housing;
a container selectively connected to the blender base; 
a user device operatively communicating with the blender base, wherein the user device comprises at least one sensor operatively capturing an image of at least one ingredient, an image of packaging of the at least one ingredient, a bar code associated with the at least one ingredient, or an identification code associated with the at least one ingredient and wherein the user device comprises a controller configured to operatively alter an inventory stored in a memory; and 
a remote computing device communicating with through a communication framework,
wherein the user device comprises a controller generating instructions to the blender base to operate the motor to prepare instructions received from the remote computing device and wherein the controller identifies the at least one ingredient being blended based on output from the at least one sensor and alters quantities of available ingredients in the inventory stored in the memory. 

Allowable Subject Matter
Claims 1, 3-18 and 20 are allowed. The prior art does not teach or fairly suggest a blender system with the combination of a user device, the sensor capturing an image, and the controller configuration as claimed in claims 1 and 9. The prior art does not teach or fairly suggest the blender system with the point of sale device, blender station, and the one other station as claimed in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Primary Examiner, Art Unit 1774